Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00710-CV
____________
 
EDWARD
C. LOOMIS, Appellant
 
V.
 
JOANNE
H. LOOMIS, Appellee
 

 
On
Appeal from the 245th District Court
Harris
County, Texas
Trial
Court Cause No. 01-42448
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 12, 2002.  The clerk=s record was filed on August 20,
2002.  The reporter=s record was filed on August 7,
2002.  No brief was filed.
On January 16, 2003, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before February 18, 2003, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.